Citation Nr: 1527569	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  09-26 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and/or as a result of exposure to herbicides.

2.  Entitlement to service connection for gout, to include as secondary to hypertension and/or medication taken for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to March 1970, to include service in the Republic of Vietnam.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In May 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a video-conference hearing.  A transcript of the hearing has been associated with the record.

In September 2011, the Board remanded the matters on appeal for further development.  Following that development, in August 2014, the Board denied service connection for hypertension and gout.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court issued a Joint Motion for Remand (JMR) vacating and remanding the Board's August 2014 decision.  Thus, the issues of entitlement to service connection for hypertension and gout return to the Board for further appellate review.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

During the pendency of his appeal, the Veteran was afforded two diabetes mellitus VA examinations in July 2008 and September 2009.  In the September 2011 Remand, the Board found that those VA examinations were inadequate as neither examiner provided an adequate rationale as to why the Veteran's hypertension was not aggravated by his service-connected diabetes mellitus, and neither examination addressed whether the Veteran's gout was caused by or aggravated by his hypertension.  Thus, the Board remanded the claims for an addendum opinion or new examination if the September 2009 examiner was unavailable.

Consistent with the Board's remand, the Veteran was afforded a new VA examination to address the nature and etiology of the Veteran's hypertension, to include as secondary to his service-connected diabetes mellitus, and gout.  The September 2011 VA examination, however, failed to address whether the Veteran's hypertension was directly related to his military service, to include his exposure to herbicides in the Republic of Vietnam.

VA is obliged to provide a VA medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

In the February 2015 JMR, the parties noted that, with respect to the first element of the McLendon criteria, the Veteran's treatment records showed that the Veteran had a current diagnosis of hypertension.  Furthermore, with respect to the second element, the parties agreed that the Veteran's service in the Republic of Vietnam entitled him to the presumption of herbicide exposure.  As to the third element, the parties highlighted the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 that concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Institute of Medicine of the National Academies, Veterans and Agent Orange: Update 2010 694 (2011), available at http://www.iom.edu/reports/2011/Veterans-and-agent-orange-update-2010.aspx.  Additionally, the parties also highlighted the fact that the Secretary of Veterans Affairs discussed the 2006, 2008, and 2010 NAS Updates-which contain the same analysis with respect to hypertension-in the Federal Register. See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 (Aug. 10, 2012) (noting that NAS in 2006 and 2008 previously elevated hypertension to "Limited or Suggestive Evidence" category).  Based on this evidence the Board finds that the third element in the McLendon analysis is met.  Finally, as the evidence of record is insufficient to make a decision on the Veteran's claim, the Board finds that an addendum opinion from the September 2011 VA examiner addressing this aspect of the Veteran's claim is warranted.  

Also, with respect to the Veteran's claim for service connection for gout, the Board notes that the Veteran has generally contended that he has gout as a result of his service, or in the alternative, as secondary to his hypertension.  Therefore, the Board finds that the Veteran's claim for service connection for gout is inextricably intertwined with his claim for service connection for hypertension.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another).



Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the Veteran's September 2011 examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the September 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should review the record and the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (available at http://www.iom.edu/reports/2011/Veterans-and-agent-orange-update-2010.aspx) that concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.

The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to his military service, to include his exposure to herbicides while serving in the Republic of Vietnam.

The examiner should also offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension manifested within one year of the Veteran's separation from service in March 1970, i.e., by March 1971.

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be adjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

